Citation Nr: 0840932	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  03-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected bilateral gouty arthritis of both feet.


REPRESENTATION

Appellant represented by:	Fennie L. Fiddler, Attorney-
at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
November 1973 and July 1977 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's appeal was previously before the Board in March 
2007 at which time the Board rendered a decision on the 
veteran's appeal of multiple claims involving his service-
connected bilateral foot disabilities.  The veteran appealed 
that decision to the Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Partial Remand, the 
Court remanded that portion of the Board's decision that 
denied entitlement to a disability rating in excess of 20 
percent for bilateral gouty arthritis.

The terms of the Joint Motion and Court Order essentially 
require another examination of the veteran, conducted in 
conjunction with a review of the claims file, and during an 
active phase of the disability at issue.  

The Board also notes that, since the veteran's claim was last 
before it, the Court issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which affects VA's duty to 
notify in increased rating claims such as this one.  Thus, on 
remand, the veteran should be provided with notice that 
complies with the additional notice obligations as set for in 
that decision.

Finally, the Board notes that the veteran is treated at the 
VA Medical Centers in Gainesville and Lake City, Florida.  In 
September 2008, the veteran's attorney submitted additional 
evidence showing the veteran has received additional 
treatment since the last treatment note of record in May 
2006.  Treatment records subsequent to that date may be 
highly probative to the veteran's claim.  In addition, VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO 
should obtain the veteran's VA treatment records from May 
2006 to the present.
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VA notice 
that is compliant with the current 
requirements for increased rating claims, 
including notice that the veteran should 
provide information and evidence not only 
showing a worsening or increase in 
severity of his service-connected 
bilateral gouty arthritis but also the 
affect such worsening or increase in 
severity has had on his employment and 
daily life.  In addition, the veteran 
should be provided with the rating 
criteria set forth in Diagnostic Code 
5002.  Finally, the veteran should be 
provided with notice pursuant to Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) of 
how disability ratings and effective dates 
are established.

2.  Obtain the veteran's treatment records 
from the VA Medical Centers in Gainesville 
and Lake City, Florida, for treatment for 
complaints related to his bilateral gouty 
arthritis from May 2006 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility 
should provide a negative response if 
records are not available.

3.  When the above actions have been 
accomplished and any available evidence has 
been obtained, arrangements should be made 
for an appropriate VA examination of the 
veteran.  Pursuant to the Court's Order, the 
examiner should review the claims file prior 
to completing the examination report, (a fact 
that should be noted in the report) and with 
appropriate coordination with the veteran, 
the examination is to be conducted during an 
active stage of the disability at issue 
(gouty arthritis of both feet).  

All necessary tests and studies should be 
conducted in order to ascertain the current 
severity of the veteran's service-connected 
bilateral gouty arthritis.  The examiner 
should elicit information as to the 
frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity.  The examiner should 
specify the severity of any symptoms of an 
"active process" in terms of impairment of 
health or incapacitating exacerbations.

4.  Thereafter, the veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the veteran 
and his attorney.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




